Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143974                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  LEASE CORPORATION OF AMERICA,                                                                           Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 143974
                                                                   COA: 297704
                                                                   Oakland CC: 2009-100609-CZ
  EZ THREE COMPANY, L.L.C. and
  SHARON OAKES,
            Defendants,
  and
  DORIS BARNES,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 4, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 5, 2012                       _________________________________________
           d0227                                                              Clerk